Case: 09-60407       Document: 00511122961          Page: 1    Date Filed: 05/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 26, 2010
                                       No. 09-60407
                                                                            Lyle W. Cayce
                                                                                 Clerk



VERIZON BUSINESS NETWORK SERVICES, INC.,

                                                   Plaintiff-Appellee,

versus

DIANA DAY-CARTEE,

                                                   Defendant-Appellant.




                   Appeals from the United States District Court
                      for the Southern District of Mississippi
                                 No. 3:06-CV-650




Before GARWOOD, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       This dispute centers on whether defendant Diana Day-Cartee must indem-
nify plaintiff Verizon Business Network Services, Inc. (“Verizon”), for withhold-



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60407    Document: 00511122961      Page: 2   Date Filed: 05/26/2010

                                  No. 09-60407

ing-tax liability arising from a transfer of stock options. Day-Cartee appeals a
summary judgment directing her to pay more than $2.5 million to Verizon.
      The issue of tax liability is pending in the United States Tax Court. This
case should not proceed until the tax issue has been determined. Accordingly,
we vacate the summary judgment and remand to the district court (in which the
magistrate judge is sitting by consent). We instruct the district court to stay the
case awaiting a decision by the Tax Court. We note that the district court will
have jurisdiction once the Tax Court has ruled on the merits of the tax dispute.
      The judgment is VACATED and REMANDED. We express no view on the
ultimate merits of the case or on what rulings the district court should make on
remand.




                                        2